AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), is dated this 28th day of
February, 2006, by and among First Potomac Management, Inc., a Delaware
corporation (the “Corporation”), the holders of the Corporation’s common stock
listed in Section 4.1.8 hereof (the “Corporation Stockholders”) and First
Potomac Realty Trust, a Delaware real estate investment trust (the “Trust”).

RECITALS

WHEREAS, the board of directors of the Corporation and the Corporation
Stockholders and the board of trustees of the Trust have approved the merger of
the Corporation into the Trust (the “Merger”); and

WHEREAS, for federal income tax purposes, it is intended that the Merger shall
qualify as a reorganization within the meaning of Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, each of the parties to this Agreement desires to make certain
agreements in connection with the Merger.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. THE MERGER.

1.1 The Merger.

1.1.1 On the Effective Date (as defined in Section 1.2) and subject to the terms
and conditions of this Agreement, the Corporation shall be merged with and into
the Trust and the separate existence of the Corporation shall thereupon cease,
in accordance with the applicable provisions of the Delaware General Corporation
Law (the “DGCL”) and the Maryland REIT Law.

1.1.2 The Trust shall be the surviving entity in the Merger (sometimes referred
to herein as the “Surviving Entity”) and shall continue to be governed by the
laws of the State of Maryland, and the separate existence of the Trust and all
of its rights, privileges, immunities and franchises, public or private, and all
its duties and liabilities as a real estate investment trust (“REIT”) organized
under the Maryland REIT Law, will continue unaffected by the Merger.

1.1.3 The Merger will have the effects specified by the DGCL and the Maryland
REIT Law.

1.2 Effective Date. As soon as practicable, the Corporation and the Trust will
cause (i) Articles of Merger substantially in the form attached hereto as
Exhibit A (the “Articles of Merger”) to be filed with the State Department of
Assessments and Taxation of the State of Maryland (the “SDAT”) and (ii) a
Certificate of Merger substantially in the form attached hereto as Exhibit B
(the “Certificate of Merger”) to be filed with the Secretary of State of the
State of Delaware. Subject to and in accordance with the laws of the State of
Maryland, the Merger will become effective on the date and time specified in the
Articles of Merger, which date shall not be later than thirty (30) days after
the Articles of Merger are accepted for record by the SDAT (the “Effective
Date”).

2. THE SURVIVING ENTITY.

2.1 Declaration of Trust. The Declaration of Trust, filed with the SDAT on
July 14, 2003, as amended and restated in substantially the form attached hereto
as Exhibit C shall be the Declaration of Trust of the Surviving Entity from and
after the Effective Date.

2.2 Trustees. The trustees of the Trust after the Effective Date shall be those
individuals serving as the trustees of the Trust immediately before the
Effective Date.

3. CONVERSION OF SHARES.

3.1 Capital Shares of the Trust. At the Effective Date, each then outstanding
common share of beneficial interest of the Trust shall remain outstanding and
each certificate therefor shall continue to evidence fully paid and
nonassessable common shares of beneficial interest of the Trust, $0.001 par
value per share (“Trust Shares”).

3.2 Conversion of Corporation’s Shares. At the Effective Date, by virtue of the
Merger and without any action on the part of any holder of any common stock of
the Corporation, each issued and outstanding share of the Corporation’s common
stock, $0.01 par value per share (the “Corporation’s Stock”), shall be converted
into, and become exchangeable for, 116.6665 validly issued, fully paid and
nonassessable Trust Shares.

3.3 Exchange of Stock Certificates.

3.3.1 The Trust Shares into which the Corporation’s Stock shall be converted in
the Merger shall be deemed to have been issued at the Effective Date.

3.3.2 From and after the Effective Date, each holder of a certificate which
immediately prior to the Effective Date represented outstanding shares of the
Corporation’s Stock, shall be entitled to receive in exchange therefor, upon
surrender thereof to the Trust, a certificate representing the number of Trust
Shares into which such holder’s shares of the Corporation’s Stock were converted
pursuant to Section 3.1. Notwithstanding any other provision of this Agreement,
until holders or transferees of certificates which immediately prior to the
Effective Date represented shares of the Corporation’s Stock have surrendered
them for exchange as provided herein, no dividends shall be paid with respect to
any Trust Shares represented by such certificates. Upon surrender of a
certificate which immediately prior to the Effective Date represented
outstanding shares of the Corporation’s Stock, there shall be paid to the holder
of such certificate the amount of any dividends which were payable after the
Effective Date, but which were not paid by reason of the foregoing, with respect
to the number of Trust Shares represented by the certificate or certificates
issued upon such surrender. If any certificate for Trust Shares is to be issued
in a name other than that in which the certificate, which immediately prior to
the Effective Date represented shares of the Corporation’s Stock surrendered in
exchange therefor, is registered, it shall be a condition of such exchange that
the person requesting such exchange shall pay any transfer or other taxes
required by reason of the issuance of certificates for such Trust Shares in a
name other than that of the registered holder of any such certificate
surrendered.

3.3.3 Fractional Shares. Notwithstanding any other provision of this Agreement,
no certificates or scrip for fractional Trust Shares shall be issued upon the
surrender for exchange of the Corporation’s Stock pursuant to the Merger and no
dividend, stock split or interest shall relate to any fractional security, and
such fractional interests shall not entitle the owner thereof to vote or to any
other rights of a security holder. In lieu of any such fractional shares, each
holder of the Corporation’s Stock who would otherwise have been entitled to a
fraction of a Trust Share upon surrender of the Corporation’s Stock for exchange
pursuant to this Section 3, shall be entitled to receive from the Trust a cash
payment in lieu of such fractional share equal to the last reported sales price
per Trust Share on the New York Stock Exchange on the business day prior to the
surrender of such certificate.

3.3.4 Dissenting Shares. Notwithstanding anything to the contrary contained in
this Agreement, holders of shares of the Corporation’s Stock with respect to
which dissenters’ rights, if any, are granted by reason of the Merger under the
DGCL and who do not vote in favor of the Merger and otherwise comply with the
DGCL (“Dissenting Shares”), shall not be entitled to receive Trust Shares
pursuant to Section 3.1, unless and until the holder thereof shall have failed
to perfect or shall have effectively withdrawn or lost such holder’s right to
dissent from the Merger under the DGCL, and shall be entitled to receive only
the payment provided for pursuant to the DGCL. If any such holder shall have
failed to perfect or shall have effectively withdrawn or lost such holder’s
dissenters’ rights under the DGCL, such holder’s Dissenting Shares shall
thereupon be deemed to have been converted into and to have become exchangeable
for, as of the Effective Date, the right to receive the Trust Shares pursuant to
this Section 3.

3.3.5 Closing of Transfer Books. From and after the Effective Date, the stock
transfer books of the Corporation shall be closed and no transfer of shares of
the Corporation’s Stock shall thereafter be made.

4. REPRESENTATIONS AND WARRANTIES.

4.1 Representations and Warranties of the Corporation and the Corporation
Stockholders. The Corporation and the Corporation Stockholders each jointly and
severally represents and warrants to the Trust, as of the date of this Agreement
and as of the Effective Date that:

4.1.1 Organization. The Corporation is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware; and has
all requisite corporate power and authority to own, operate, and lease its
properties, to carry on its business as now being conducted, to enter into this
Agreement, and to carry out the transactions contemplated hereby.

4.1.2 Authorization. The Corporation’s board of directors and Corporation
Stockholders have duly approved the execution, delivery and performance of this
Agreement, the Merger and the transactions contemplated hereby; and this
Agreement has been properly executed by the duly-authorized officers of the
Corporation, is the valid and binding obligation of the Corporation and the
Corporation Stockholders, and is enforceable in accordance with its terms.

4.1.3 No Violation. Neither the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with, violate the terms of or constitute a breach of default of or
under the Corporation’s Charter or Bylaws, any agreement to which the
Corporation or any Corporation Stockholder is a party, any order, judgment, or
decree applicable to the Corporation or any Corporation Stockholder, or any law,
administrative directive, or regulation applicable to the Corporation or any
Corporation Stockholder.

4.1.4 Assets and Liabilities. The sole asset of the Corporation at the Effective
Date is 233,333 units of limited partnership interest in First Potomac Realty
Investment Limited Partnership (the “OP Units”). The Corporation has no
liabilities. The Corporation is the sole owner of and has good and marketable
title to the OP Units, free of liens, claims, charges, imperfections of title,
obligations, restrictions, or encumbrances of any kind or nature.

4.1.5 Consents and Approvals. Except for the filing of the Articles of Merger
and the Certificate of Merger, no consent, approval, or authorization of or
designation, declaration, or filing with any governmental authority or other
person or entity is required on the part of the Corporation or any Corporation
Stockholder in connection with the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby.

4.1.6 Bankruptcy. The Corporation is not under the jurisdiction of a court in a
Title 11 or similar case within the meaning of Section 368(a)(3)(A) of the Code.

4.1.7 Prior Transfers. There were no transfers of the Corporation’s Stock by any
holders thereof prior to the Effective Date which were made in contemplation of
the Merger.

4.1.8 Capital Stock, Convertible Securities and Options. The Corporation has two
thousand (2,000) shares of capital stock outstanding which are owned by the
following persons in the following amounts:

     
Louis T. Donatelli
Douglas J. Donatelli
Nicholas R. Smith
Barry H. Bass
James H. Dawson
Kyung Rhee
  729 shares
567 shares
324 shares
100 shares
180 shares
100 shares

All of the outstanding shares of capital stock of the Corporation have been
validly issued, fully paid and are nonassessable. None of the outstanding shares
of the Corporation have been issued in violation of any preemptive rights or
federal or state securities laws. On the date hereof and on the Effective Date,
the Corporation does and will not have outstanding any warrants, options,
convertible securities, or any other type of right pursuant to which any person
could acquire any capital stock in the Corporation.

4.1.9 Taxes. As of the date of its incorporation and at all times thereafter,
the Corporation has been and continues to be an “S corporation,” within the
meaning of Section 1361(a)(1) of the Code pursuant to an election filed in
accordance with Section 1362(a) and (b) of the Code and the regulations
thereunder. Neither the Corporation nor the Corporation Stockholders have taken
or omitted to take any action which could reasonably be expected to result in a
challenge by the IRS to its status as an “S corporation”, and no such challenge
is pending. Neither the Corporation, nor any entity to whose liabilities the
Corporation has succeeded, has filed or been included in a consolidated,
unitary, or combined tax return with another person. The Corporation (a) has
timely filed all Tax returns and reports required to be filed by it, and all
such returns and reports are true, accurate and complete in all material
respects, and (b) has paid within the time and manner prescribed by law, all
Taxes shown on such returns and reports as required to be paid by it. The
Corporation has established on its books and records reserves that are adequate
for the payment of all material liabilities for Taxes accruing through the
period covered by such books and records and, until the Effective Date, shall
continue to establish and maintain reserves that are adequate for the payment of
all material liabilities for Taxes accruing through the Effective Date. No
material unpaid deficiencies for any Taxes have been proposed, asserted or
assessed against the Corporation, including claims by any taxing authority in a
jurisdiction where the Corporation does not file Tax returns but in which any of
them is or may be subject to taxation, and no requests for waivers of any
statute of limitations in respect of Taxes have been made and no extensions of
the time to assess or collect any such Tax are pending and no such waiver
remains in effect. There have been no income tax examination reports or
statements of deficiencies assessed against the Corporation, which have been
agreed to by the Corporation. The Corporation does not hold any asset (x) the
disposition of which would be subject to rules of Section 1374 of the Code or
(y) that is subject to a consent filed pursuant to Section 341(f) of the Code
and the regulations thereunder. The Corporation does not have any C corporation
earnings and profits nor has it succeeded to any C corporation earnings and
profits of a predecessor entity. The Corporation (A) has not filed a consent
under Section 341(f) of the Code concerning collapsible corporations or (B) is
not a party to any Tax allocation or sharing agreement with a third party. The
Corporation does not have any material liability for the Taxes of any person
other than the Corporation (A) under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign law), (B) as a transferee or
successor, (C) by contract, (D) by operation of law, or (E) otherwise. The
Corporation has not made any payments, is not obligated to make any payments, or
is not a party to an agreement that could obligate it to make any payments that
will not be deductible under Section 280G of the Code with respect to any
taxable year for which Tax returns have not been filed. The Corporation has
disclosed to the IRS all positions taken on its Federal Income Tax returns which
could reasonably be expected to give rise to a penalty for substantial
understatement of tax under Section 6662 of the Code. As used in this Agreement,
“Taxes” or “Tax” includes all federal, state, local and foreign income,
property, sales, use, franchise, employment, payroll, excise, environmental and
other taxes of any native whatsoever, together with penalties, interest or
additions to Tax with respect thereto.

4.2 Representations and Warranties of the Trust. The Trust represents and
warrants to the Corporation, as of the date of this Agreement and as of the
Effective Date that:

4.2.1 Organization. The Trust is a REIT duly formed, validly existing, and in
good standing under the laws of the State of Maryland; and has all requisite
power and authority to own, operate, and lease its properties, to carry on its
business as now being conducted, to enter into this Agreement, and to carry out
the contemplated transactions.

4.2.2 Authorization. The board of trustees of the Trust have duly approved the
execution, delivery and performance of this Agreement, the Merger and the
contemplated transactions; this Agreement has been properly executed by a
duly-authorized officer of the Trust, is the valid and binding obligation of the
Trust, and is enforceable in accordance with its terms.

4.2.3 No Violation. Neither the execution, delivery or performance of this
Agreement nor the consummation of the transactions contemplated hereby will
conflict with, violate the terms of or constitute a breach of default of or
under the Trust’s Declaration of Trust or Bylaws.

4.2.4 Consents and Approvals. Other than the filing of the Articles of Merger
and the Certificate of Merger, no consent, approval, or authorization of or
designation, declaration, or filing with any governmental authority or other
person or entity is required on the part of the Trust in connection with the
execution, delivery or performance of this Agreement or the consummation of the
contemplated transactions.

4.2.5 Dispositions. The Trust has no plan or intention to sell or otherwise
dispose of any of the assets of the Corporation acquired in the transaction,
except for dispositions made in the ordinary course of business.

4.2.6 Bankruptcy. The Trust is not under the jurisdiction of a court in a Title
11 or similar case within the meaning of Section 368(a)(3)(A) of the Code.

5. INDEMNIFICATION. The Corporation and each of the Corporation Stockholders,
severally, shall indemnify, defend and hold harmless the Trust from and against
any and all claims, demands, suits, losses, liabilities, damages, obligations,
payments, costs and expenses asserted against or suffered by the Trust resulting
from or arising out of (i) the existence of any fact, circumstances or condition
constituting a breach or violation of any of the representations and warranties
of the Corporation and the Corporation Stockholders contained in Section 4.1
hereof and (ii) any and all liabilities of the Corporation existing prior to the
Effective Date.

6. CONDITIONS OF CLOSING.

6.1 Conditions of the Corporation. Except as may be waived in writing by the
Corporation, the obligations of the Corporation to consummate the transactions
contemplated hereby are subject to the satisfaction of the condition that as of
the Effective Date the representations and warranties set forth in Section 4.2
hereof shall be true and complete as if made as of the Effective Date.

6.2 Conditions of the Trust. Except as may be waived in writing by the Trust,
the obligations of the Trust to consummate the transactions contemplated hereby
are subject to the satisfaction of the condition that as of the Effective Date
the representations and warranties set forth in Section 4.1 shall be true and
complete as if made as of the Effective Date.

7. MISCELLANEOUS.

7.1 Notices. Any notice or other communication (“Notice”) required or permitted
under this Agreement shall be in writing and either delivered personally or sent
by facsimile, overnight delivery, express mail, or certified or registered mail,
postage prepaid, return receipt requested. A Notice delivered personally shall
be deemed given only if acknowledged in writing by the person to whom it is
given. A Notice sent by facsimile shall be deemed given when transmitted,
provided that confirmation of that transmission was received. A Notice sent by
overnight delivery or express mail shall be deemed given twenty-four (24) hours
after having been sent. A Notice that is sent by certified mail or registered
mail shall be deemed given forty-eight (48) hours after it is mailed. If any
time period in this Agreement commences upon the delivery of Notice to any one
or more parties, the time period shall commence only when all of the required
Notices have been deemed given. Notices shall be addressed to the last known
address of the party, provided that either party may designate, by Notice to the
other, substitute addresses, addressees or facsimile numbers for Notices, and
thereafter, Notices are to be directed to those substitute addresses, addressees
or facsimile numbers.

7.2 Governing Law. The laws of the State of Maryland shall govern the validity
and construction of this Agreement, without regard to the principles of
conflicts of laws.

7.3 Consent to Jurisdiction. The parties hereby submit to the jurisdiction and
venue of the courts of the State of Maryland.

7.4 Severability. A ruling by any court that one or more of the provisions
contained in this Agreement is invalid, illegal or unenforceable in any respect
shall not affect any other provision of this Agreement. Thereafter, this
Agreement shall be construed as if the invalid, illegal, or unenforceable
provision had been amended to the extent necessary to be enforceable within the
jurisdiction of the court making the ruling.

7.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original. In that event, in proving this
Agreement it shall only be necessary to produce or account for the counterpart
signed by the party against whom the proof is being presented.

7.6 Headings. The Section and Subsection headings have been included for
convenience only, are not part of this Agreement and shall not be taken as an
interpretation of any provision hereof.

7.7 Binding Effect. This Agreement shall inure to the benefit of, and shall be
binding upon each corporate party and its successors and assigns and the
individual parties, their respective personal representatives, successors and
assigns.

7.8 Integration. This Agreement represents the parties’ final understanding as
to all matters included herein, and supersedes all prior written or oral
agreements of the parties concerning matters covered herein.

7.9 Waiver of Breaches. Failure to insist upon strict compliance with any of the
terms, covenants or conditions hereof shall not be deemed a waiver of that term,
covenant or condition or of any other term, covenant or condition of this
Agreement. Any waiver or relinquishment of any right or power hereunder at any
one or more times shall not be deemed a waiver or relinquishment of that right
or power at any other time.

7.10 Recitals. The Recitals are a part of this Agreement.

7.11 Further Assurances. The parties shall execute and deliver or cause to be
executed and delivered such further instruments and documents and shall take
such other action as may be reasonably required to more effectively carry out
the terms and provisions of this Agreement, including, but not limited to, any
and all documents necessary to transfer right, title and interest in the
Corporation to the Trust.

7.12 Abandonment. At any time before the filing of the Articles of Merger
(notwithstanding approval by the stockholders), this Agreement may be terminated
and the Merger may be abandoned for any reason whatsoever by the board of
directors of the Corporation or the board of trustees of the Trust.

7.13 Amendment. The board of directors of the Corporation and the board of
trustees of the Trust may amend this Agreement only in writing at any time prior
to the filing of the Articles of Merger.

[Signature page follows.]

1

IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
on the date first above written.

FIRST POTOMAC MANAGEMENT, INC.

      By: /s/ Douglas J. Donatelli ___________
 

Name:
Title:
  Douglas J. Donatelli
President

          FIRST POTOMAC REALTY TRUST     By: /s/ Joel F. Bonder________________
    Name:Joel F. Bonder     Title:Executive Vice President     CORPORATION
STOCKHOLDERS:



    /s/ Louis T. Donatelli



    Louis T. Donatelli
/s/ Douglas J. Donatelli
Douglas J. Donatelli

/s/ Nicholas R. Smith



    Nicholas R. Smith

/s/ Barry H. Bass



    Barry H. Bass
/s/ James H. Dawson
James H. Dawson

/s/ Kyung Rhee



    Kyung Rhee, by Douglas J. Donatelli

pursuant to Power-of-Attorney

2